 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 1 of 15 PageID #: 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION




WELLS FARGO BANK,N.A.,                            Case No.:     /T'Mlhl
                   Interpleader Plaintiff,
                                                  COMPLAINT IN INTERPLEADER OF
                                                  GARNISHEE WELLS FARGO BANK,
                                                  N.A.

ANTONIO CABALLERO and KEITH
STANSELL, MARC GONSALVES,
THOMAS HOWES,JUDITH JANIS
individually and as personal representative and
sole heir ofthe estate of GREER JANIS,
MICHAEL 1. JANIS, JONATHAN N. JANIS
and OLIVIA PESCATORE,JOSH
PESCATORE,JADA PESCATORE,JARROD
PESCATORE,JORDAN PESCATORE,
CAROL PESCATORE HARPSTER
individually and as the representative of the
estate of FRANK PESCATORE SR.,
RICHARD PESCATORE,JOHN
PESCATORE, AND CAROLYN PESCATORE
and BANCO CONTINENTAL S.A. a/k/a
BANCO CONTINENTAL S.A., HONDURUS
a/k/a BANCO HONDURUS,S.A. and
GOVERNMENT OF HONDURAS and
INVERSIONES CONTINENTAL(PANAMA),
S.A. DE C.V. a/k/a GRUPO CONTINENTAL

                   Interpleader Defendants.




       Interpleader Plaintiff Wells Fargo, N.A.(hereinafter "Wells Fargo"), by its undersigned

counsel, as its complaint, states as follows:

        1.     This action is brought by Wells Fargo pursuant to We to obtain a determination of

the rights of the Interpleader Defendants to certain blocked funds that are being held by Wells
  Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 2 of 15 PageID #: 2



Fargo. This action is related to Case No.4:19-ev-04011-KES(Caballero vs. Revolutionary Armed

Forces ofColombia ("FARC") et al. vs. Wells Fargo Bank, N.A.). Three groups of Interpleader

Defendants obtained judgments against the Revolutionary Armed Forces of Colombia("FARC"),

Norte De Valle Cartel ("NDVC"), and related parties under the Alien Tort Statute ("ATS") and

Anti-Terrorism Act ("ATA")—two statutes that in appropriate cases may be used to reeover

damages for injuries suffered as a result ofinternational terrorism.

       2.      The State Department designated the FARC and NDVC as Foreign Terrorist

Organizations("FTO") pursuant to Seetion 302 of the Antiterrorism and Effeetive Death Penalty

Aet of 1996. Additionally, the Offiee ofForeign Assets Control("OFAC")designated FARC and

NDVC as Specially Designated Global Terrorists ("SGDT") pinsuant to the International

Emergency Economic Powers Act. FARC has likewise been designated as significant foreign

nareoties traffieker, or drug kingpin, under the Foreign Narcoties Kingpin Designation Act

("Kingpin Act").

       3.      In October 2015,the aceount holder ofthe bloeked funds. Banco Continental, S.A.

a/k/a Banco Continental S.A., Honduras a/k/a Banco Honduras, S.A.("Banco Continental") was

designated as an SDNT under the Kingpin Act.

       4.      As a result of the foregoing designations, the assets of Baneo Continental are

blocked. A bank—such as Interpleader Plaintiff Wells Fargo—^that holds or reeeived assets of an

OFAC designated entity must freeze those assets in a special, separate bank account.See 31 C.F.R.

§ 597.201 (Foreign Terrorist Organizations Sanetions Regulations); 31 C.F.R. § 594.201 (Global

Terrorism Sanctions Regulations); 21 U.S.C. §§ 1901 - 1908(Kingpin Act).

       5.      The Terrorism Risk Insurance Act of 2002 ("TRIA")(28 U.S.C. §1610) permits

reeovery against blocked assets of"agents and instrumentalities" ofjudgment debtors—^here the
 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 3 of 15 PageID #: 3



FARC and NDVC—^who are terrorists.        The extent to which TRIA applies for the benefit of

judgment creditors who hold judgments under the ATS (and not the ATA), as applied against

agencies and instrumentalities ofjudgment debtors that are themselves designed under the Kingpin

Act, has been contested by certain ofthe Interpleader Defendants and is the subject of an opinion

by the United States District Court for the District of South Dakota, Order Denying Motion to

Intervene (Case No. 4:19-cv-04011-KE, Dkt. No. 23)

       6.      In this case, three groups ofjudgment creditors seek to recover the same blocked

assets—in the principal amount of $13,117,136.00—^blocked by Wells Fargo due to Banco

Continental's ovmership interest in those assets (the "Contested Assets"), on the grounds that

Banco Continental is an agency or instrumentality ofthe FARC pursuant to TRIA.

       7.      The Interpleader Defendants include three groups of purported judgment creditors

of the FARC,NDVC,and related entities, each of whom have served Wells Fargo with a: Writ of

Attachment (served by the Pescatore Judgment Creditors on March 25, 2019), Garnishment

Summons (served by the Caballero Judgment Creditor on December 21, 2018), and Writ of

Execution (served by the Stansell Judgment Creditors on January 7, 2019) with respect to the

Contested Assets. These Interpleader Defendants have claimed that the Contested Assets should

be turned over to them to satisfy their judgments against the FARC, NDVC, and related parties.

The Stansell Judgment Creditors recently filed a Motion for Reconsideration and/or to Amend July

11, 2019 Order[DE 23](see Case No.4:19-cv-04011-KE, Dkt. Nos. 28 and 29), which denied the

Motion to Intervene (Case No. 4:19-cv-04011-KE, Dkt. Nos. 4 and 5). This Motion sets forth,

among other arguments, a purported lack of subject matter jurisdiction, which—if accepted by a

court in another court adjudicating a collateral attack on this Court's opinion—could expose Wells

Fargo to double liability.
 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 4 of 15 PageID #: 4



       8.      Additionally, the Interpleader Defendant account holder, Banco Continental, may

also have grounds to assert a superior interest that the Contested Assets and/or to argue that the

Contested Assets should not be turned over to satisfy anyjudgment against the FARC and NDVC.

       9.      Accordingly, Wells Fargo is confronted with the imminent prospect of competing

claims to the Contested Assets by the defendants, and it needs relief in the nature of interpleader

to protect it from the risk of double or multiple liability and inconsistent judicial determinations.

                                            The Parties

        10.    Interpleader Plaintiff is a financial services company charted by the Office of the

Comptroller ofthe Currency, with its headquarters in San Francisco, California.

        11.    Upon information and belief. Interpleader Defendant Antonio Caballero (the

"Caballero Judgment Creditor") was a plaintiff in an action the 11th Judicial District Court in and

for Miami-Dade County, Florida captioned Antonio Caballero v. Revolutionary Armed Forces of

Colom., Case No. 12-48803-CA-02(the "Florida Action"). On November 18,2014,the Caballero

Judgment Creditor recovered a judgment against the FARC, NDVC, and related entities in that

action in the amount of $191,433,485.56 (with post-judgment interest at 4.75% per year from

November 18, 2014) pursuant to the ATS,RICO,and foreign law. On October 30,2018,Plaintiff

domesticated the Final Judgment of the Florida Action in South Dakota and initiated an action in

the Second Judicial Circuit, Minnehaha County Circuit Court, to enforce this judgment (the

"Minnehaha Action"). Upon information and belief, Caballero Judgment Creditor is citizen of

Colombia and a resident alien of the United States residing in the State of Florida and seeking

United States citizenship.

        12.     Upon information and belief. Interpleader Defendants Keith Stansell, Marc

Gonsalves, Thomas Howes, Judith Janis individually and as personal representative and sole heir

of the estate of Greer Janis, Michael 1. Janis, and Jonathan N. Janis (collectively, the "Stansell
 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 5 of 15 PageID #: 5



Judgment Creditors") were plaintiffs in an action in the United States District Court for the Middle

District ofFlorida Tampa Division eaptioned Stansell v. Revolutionary Armed Forces ofColombia

(FARC), No. 8:09-cv-2308-T-26MAP (M.D. Fla.). In 2010, the Stansell Judgment Creditors

recovered a judgment against the FARC, NDVC,and related parties in that action in the amount

of $125,010,000 pursuant to the ATA.        Upon information and belief, the Stansell Judgment

Creditors are citizens ofthe states of Florida, Connecticut, Alabama, New York, and Virginia.

       13.     Upon information and belief. Interpleader Defendants Olivia Peseatore, Josh

Pescatore, Jada Peseatore, Jarrod Peseatore, Jordan Peseatore, Carol Peseatore Harpster

individually and as the representative ofthe estate ofFrank Pescatore Sr., Richard Peseatore, John

Pescatore, and Carolyn Pescatore (collectively, the "Pescatore Judgment Creditors") were

plaintiffs in an action in the United States District Court for the District of Colombia eaptioned

Pescatore et al. v. Pineda, No. 1:08-cv-02245-RMC (D.D.C. 2010). In 2010, the Pescatore

Judgment Creditors recovered a judgment against the FARC, NDVC, and related parties in that

action in the amount of $23,000,000 pursuant to the ATA. Upon information and belief, the

Pescatore Judgment Creditors are citizens ofthe states of Alabama and New Jersey.

       14.     Upon information and belief. Interpleader Defendant Banco Continental was a bank

headquartered in San Pedro Sula, Honduras. As of October 2015, the Government of Honduras

initiated proceedings to liquidate Banco Continental and it is now under the control of the

Government of Honduras.


        15.    Upon information and belief. Interpleader Defendant Government of Honduras

informed OFAC that it had initiated proceedings to liquidate Banco Continental and that Banco

Continental is under the control of Government of Honduras, including through management of a

government-appointed liquidator.
  Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 6 of 15 PageID #: 6



       16.     Upon information and belief, Inversiones Continental(Panama),S.A. de C.V. a/k/a

Group Continental ("Grupo Continental") is a Panamanian holding eompany and the parent of

Banco Continental.


                                    Jurisdiction and Venue

       17.     Upon information and belief,jurisdiction is appropriate in this Court pursuant to:

(a) 28 U.S.C. § 1331, because this proceeding arises imder the laws and treaties of the United

States, and in particular, TRIA;(b)28 U.S.C. § 1332, because the matter in controversy exceeds

$75,000 and is between citizens of different states; (e) 28 U.S.C. 1335, because Wells Fargo is

holding money of the value of $500 or more and two or more adverse claimants of diverse

citizenship are claiming or may claim to be entitled to such money;(d) 12 U.S.C. § 632, because

Wells Fargo is organized under the laws of the United States and this proceeding arises out of

transactions involving international or foreign banking or other international or foreign financial

operations; and (e) 28 U.S.C. § 1130, with respect to defendants that are a foreign state or a

subdivision or agency or instrumentality of a foreign state, based on service upon such defendants

under Foreign Sovereign Immunities Act("FSIA")§ 1608.

       18.     Upon information and belief, venue is proper in this Court pursuant to 28 U.S.C. §

1391 because a substantial part of the events giving rise to the claims—^including the filing of the

Motion by the Stansell Judgment Creditors and the Peseatore Judgment Creditors (Dkt. Nos. 4-5)

and Caballero Judgment Creditor's Motion for Entry ofTurnover Judgment(Dkt. Nos.25 and 27),

in this Court(No. 4:19-CV-04011-KES)—^took place here.

                                      The Underlying Facts

        19.    Consistent with the designations referenced above in paragraphs 1 to 4, Wells Fargo

is holding the Contested Assets in which Banco Continental has an ownership interest in a separate

blocked account.

                                                 6
 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 7 of 15 PageID #: 7




       20.      On December 20, 2018, the Court in the Minnehaha Action held that Baneo

Continental S.A. was an agency or instrumentality ofthe FARC and that the Contested Assets are

blocked under TRJA subject to attachment by the Caballero Judgment Creditor. After obtaining

the foregoing, on December 21,2018,Interpleader Defendant Caballero Judgment Creditor served

a Garnishment Summons in the Minnehaha Action on Wells Fargo direeted at the Contested

Assets.


       21.      On January 18, 2019, Wells Fargo removed the case to the United States District

Court for the Distriet of South Dakota, Southern Division (Case No. 4;19-cv-04011-KES).

       22.      On January 25, 2019, Wells Fargo submitted its Response to Caballero Judgment

Creditor's Summons for Garnishment, which identified $13,117,136.00 in blocked funds.

Additionally, Wells Fargo identified the Stansell Judgment Creditors and the Pescatore Judgment

Creditors as other claimants that seek the Contested Assets pursuant to TRIA, noting that both

groups had served Wells Fargo ■with Writs for Gamishment for the same assets to satisfy ATA

judgments against the FARC, NDVC, and related parties.

          23.   On February 13, 2019, the Stansell Judgment Creditors and Pescatore Judgment

Creditors filed a Motion to Intervene. On March 6, 2019, the Caballero Judgment Creditor filed

an opposition to this motion. On July 11, 2019, the Court denied the Stansell Judgment

Creditors/the Peseatore Judgment Creditors' Motion to Intervene. The Stansell Judgment Creditors

and Pescatore Judgment creditors filed a Motion for Reconsideration regarding the Court's denial

of the Motion to Intervene on July 29, 2019

          24.   On July 12, 2019, the Caballero Judgment Creditor issued a Motion for Entry of

Turnover Judgment on Summons of Gamishment Served Upon Wells Fargo Bank, N.A. Regarding
 Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 8 of 15 PageID #: 8



Accounts in the Name of Banco Continental, N.A.(with a Memorandum in Support filed on July

23, 2019).

       25.     Upon information and belief. Banco Continental has an interest in, and rights or

claims to, the halanee in the account, and its interest in, and rights or claims to, those funds may

take priority, under FSIA § 1611(b)(1) or otherwise, over the rights of the Cahallero Judgment

Creditor, the Stansell Judgment Creditors, and/or the Pescatore Judgment Creditors to execute on

those funds.


       26.     Upon information and belief. Interpleader Defendant Government of Honduras

informed OFAC that it had initiated proeeedings to liquidate Baneo Continental and that Banco

Continental is under the control of Government of Honduras,ineluding through management of a

government-appointed liquidator. Aceordingly, as the liquidator, the Government of Honduras

has an interest in, and rights or elaims to, the balance in the aecount, and its interest in, and rights

or claims to, those funds may take priority, under FSIA § 1661(b)(1) or otherwise, over the rights

of the Cahallero Judgment Creditor, the Stansell Judgment Creditors, and/or the Pescatore

Judgment Creditors to execute on those funds.

        27.     Upon information and belief, Grupo Continental, as the parent company to Banco

Continental, has an interest in, and rights or claims to, the balance in the aceount, and its interest

in, and rights or claims to, those fimds may take priority over the rights ofthe Cahallero Judgment

Creditor, the Stansell Judgment Creditors, and/or the Pescatore Judgment Creditors to execute on

those funds.


        28.     By reason of the foregoing. Wells Fargo is suhjeet to competing elaims to the

Contested Assets and is faeed with a substantial risk ofdouble or multiple liability and ofvexatious
  Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 9 of 15 PageID #: 9



litigation in different courts, including South Dakota, Florida, and the District of Columbia, with

the attendant risk of inconsistent rulings, with respect to those proceeds and funds.

                                       First Claim for Relief

       29.     Repeats and realleges each and every allegation set forth in paragraphs 1 to 28 of

this complaint to the same extent as if those allegations were set forth here in full.

       30.     As set forth above, Caballero, the Stansell Judgment Creditors, and the Pescatore

Judgment Creditors are all attempting to execute upon the Contested Assets to satisfy their

judgments against the FARC,NDVC,and related parties. Additionally, Banco Continental, Grupo

Continental and the Government of Honduras also have rights to the Contested Assets that may

take priority over the claims ofthe Cabarello Judgment Creditor, the Stansell Judgment Creditors,

and/or the Pescatore Judgment Creditors. Banco Continental, Grupo Continental and/or the

Government ofHonduras may also be able to establish that these parties are not entitled to execute

on some or all ofthe Contested Assets.

        31.    By reason ofthe foregoing. Wells Fargo is exposed to a real and reasonable risk of

double or multiple liability, vexatious litigation, and inconsistent rulings with respect to the

Contested Assets.


        32.     As described above, the Contested Assets are being held by Wells Fargo in a

blocked account, such that Wells Fargo is not able to pay the Contested Assets into the Registry

of the Court because, under OFAC regulations, no transactions in blocked property are permitted

without a license from OFAC. See 31 C.F.R. § 597.202; 31 C.F.R. §592.202.

        33.     Under 28 U.S.C. § 1335(a)(1), payment of the Contested Assets into the Registry

is not required. Rather, Wells Fargo may instead "give[n][a]bond payable to the clerk ofthe court

in such amount and with such surety as the court or judge may deem proper, conditioned upon the

compliance by the plaintiff with the future order orjudgment ofthe court with respect to the subject
Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 10 of 15 PageID #: 10



matter of the controversy." In this case, Wells Fargo respectfully submits that amount for such a

surety that should be deemed proper is $1,000, as this Court and the parties enjoy certainty, due to

the OFAC blocked regulations now applicable, that the Contested Assets cannot and will not be

moved absent an order ofthis Court. See Doe v. Ejercito de Liberacion Nacional, et al, 2016 WL

1073100, at *1 (S.D.N.Y March 10, 2016)(imposing unsecured bond requirement in the amount

of $1,000 on JP Morgan in context of interpleader filed as to OFAC blocked assets sought by

judgment creditors under TRIA).

       34.     In these circumstances. Wells Fargo is entitled to interplead all parties who may

have claims to or rights in the Contested Assets and obtain a determination by the Court, pursuant

to 28 U.S.C. §§1335 and 2361 and SD Codified L. § 15-6-22, of the rights of the Interpleader

Defendants and all interested parties and an order discharging Wells Fargo from liability to all

such persons in the event that it is ordered to turn over any of the Contested Assets to ajudgment

creditor of FARC,NDVC,and related parties.

                                     Second Claim for Relief

       35.     Repeats and realleges each and every allegation set forth in paragraphs 1 to 34 of

this complaint to the same extent as ifthose allegations were set forth here in full.

       36.     By reason ofthe foregoing. Wells Fargo is entitled to injunctive relief, pursuant to

28 U.S.C. § 2361 and this Court's inherent powers, enjoining the Interpleader Defendants from

instituting or prosecuting any proceeding in any court of any state or the United States other than

this Court affecting the Contested Assets until further order ofthe Court.




                                      Third Claim for Relief




                                                 10
Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 11 of 15 PageID #: 11



       37.     Repeats and realleges each and every allegation set forth in paragraphs 1to 36 of

this complaint to the same extent as if those allegations were set forth here in full.

       38.     By reason of the foregoing, Wells Fargo is entitled to a declaratory judgment

determining its rights and the rights of the Interpleader Defendants and all interested parties with

respect to the Contested Assets.

        WHEREFORE,Plaintiff Wells Fargo, N.A. respectfully requests the entry of ajudgment:

               (1)     Determining its rights and the rights ofthe Interpleaded Defendants and all

interested parties;

               (2)     Determining whether any of the Interpleader Defendants is an agency or

instrumentality of FARC,NDVC,and related parties;

               (3)     Determining whether or not the Contested Assets are "hlocked assets"

within the meaning of TRIA;

               (4)     Determining with respect to the Contested Assets whether the Caballero

Judgment Creditor, the Stansell Judgment Creditors, and the Pescatore Judgment Creditors have

met their hurden ofproof with respect to all requirements and conditions for obtaining relief under

Section 201 of TRIA, Foreign Narcotics Kingpin Designation Act, FSIA,the Vienna Convention

on Diplomatic Relations or the Vienna Convention on Consular Relations, or any other applicable

law, for execution against the Contested Assets;

               (5)     Determining this Court's subject matterjurisdiction and its in personam and

in rem jurisdiction over the Interpleader Defendants and the Contested Assets to the extent

necessary to determine the parties' rights with respect to the Contested Assets;

               (6)     Determining whether Wells Fargo, N.A. is a proper gamishee and has

properly been subjected to execution of any judgment against the FARC, NDVC, and related


                                                  11
Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 12 of 15 PageID #: 12



parties in favor of the Caballero Judgment Creditor, the Stansell Judgment Creditors, and the

Pescatore Judgment Creditors with respect to the Contested Assets;

               (7)     Determining whether and to what extent, if any, the Contested Assets are

subject to execution to satisfy any judgment entered heretofore or hereafter in favor of the

Caballero Judgment Creditor, the Stansell Judgment Creditors, and the Pescatore Judgment

Creditors against the FARC, NDVC, and related parties and the extent to which any person is

entitled to turnover of such assets;

               (8)     Determining the amount of each judgment as to which garnishment or

execution is ordered, including interest, as TRIA § 201(a) only permits execution upon blocked

assets in aid of execution in order to satisfy judgments "to the extent of any compensatory damage

for which [a] terrorist party has been adjudged liable";

               (9)     Discharging Wells Fargo, N.A. from any and all liability to the Caballero

Judgment Creditor, the Stansell Judgment Creditors, the Pescatore Judgment Creditors, Banco

Continental, S.A., Government of Honduras, Grupo Continental, and to any and all other

claimants and interested persons with respect to any of the Contested Assets that may be ordered

to turn over to any person in order to satisfy any judgment against the FARC,NDVC,and related

parties;

               (10)    Granting injunctive relief to Wells Fargo, N.A. against the Interpleader

Defendants and any other persons to the extent necessary to protect Wells Fargo, N.A. from the

risk ofdouble or multiple liability, inconsistent rulings ofdifferent courts, and the burden ofhaving

to litigate competing claims to the Contested Assets in different courts;

               (11)    Awarding to Wells Fargo, N.A. its costs and expenses in this proceeding,

including reasonable attorneys' fees; and



                                                 12
Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 13 of 15 PageID #: 13



              (12)   Awarding to Wells Fargo, N.A. such other and further relief as may be well

and proper.




Dated: August 14, 2019

                                                   BALLARD SPAHR LLP




                                                   Daniel R. Fritz,
                                                   Timothy R. Rahn
                                                   101 South Reid Street, Suite 302
                                                   Sioux Falls, SD 57103
                                                   Telephone: (605)978-5200
                                                   fritzd@ballardspahr.com
                                                   rahnt@ballardspahr.com

                                                   Attorneysfor Wells Fargo N.A.,
                                                   Interpleader Plaintiff




                                              13
                Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 14 of 15 PageID #: 14
JS44 (Rev. 02/19)
                                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither r^lace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS

Wells Fargo Bank, N.A.                                                                                     Antonio Callabero, et al.

    (b) County of Residence of First Listed Plaintiff            San FranclSCO County                       County of Residence of First Listed Defendant                  Miami-Dade County
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.


 (C) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (IfKnown)
Daniel R. Fritz and Timothy R. Rahn                                                                        Joshua 0. Zelimer and James R. Myers,
Phone: 605-978-5252                                                                                        Phone: 605-336-3700
101 8. Reid St., Suite 302, Sioux Falis, SD 57103                                                         230 S. Phillips Ave., Suite 300, PO Box 1085, Sioux Falls, SD 57101

II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                        (For Diversity Cases Only)                                             and One Boxfor Defendant)
□ 1    U.S. Government              ^ 3 Federal Question                                                                             PTE     DEF                                                  FTP    DEF
          Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State             □ 1      □     1    Incorporated or Principal Place          O 4     0 4
                                                                                                                                                           of Business In This State


n 2    U.S. Government              □ 4    Diversity                                               Citizen of Another State          □ 2      0    2     Incorporated and Principal Place         □ 5     O 5
          Defendant                           (Indicate Citizenship ofParties in Item III)                                                                 of Business In Another State


                                                                                                   Citizen or Subject of a           □ 3      0 3        Foreign Nation                           □ 6     0 6
                                                                                                      Foreign Country

IV. NATURE OF SUIT (Place an 'X" in One Box Only)                                                                                             Click here for: Nature of Suit
                                           TORTS                                                      FORFEITURE/PENALTY                          BANKRUPTCY                       OTHER STATUTES
L     CONTRACT

D 110 Insurance                       PERSONAL INJURY                 PERSONAL INJURY              □ 625 Drug Related Seizure           □ 422 Appeal 28 USC 158             □ 375 False Claims Act
□ 120 Marine                       O 310 Airplane                  □ 365 Personal Injury ■               of Property 21 USC 881         □ 423 Withdrawal                    □ 376 Qui Tarn (31 USC
O 130 Miller Act                   □ 315 Airplane Product                  Product Liability       □ 690 Other                                    28 USC 157                           3729(a))
O 140 Negotiable Instrument              Liability                 □ 367 Health Care/                                                                                        □ 400 State Reapportionment
  150 Recovery of Overpayment □ 320 Assault, Libel &                      Pharmaceutical                                                    PROPERTY RIGHTS                  □ 410 Antitrust

      & Enforcement of Judgment       Slander                             Personal Injury                                               □ 820 Copyrights                     □ 430 Banks and Banking
O 151 Medicare Act              □ 330 Federal Employers'                  Product Liability                                             □ 830 Patent                         □ 450 Commerce
□ !52 Recovery of Defaulted           Liability                    □ 368 Asbestos Personal                                              O 835 Patent - Abbreviated           □ 460 Deportation
       Student Loans               □ 340 Marine                            Injury Product                                                      New Drug Application          □ 470 Racketeer Influenced and
       (Excludes Veterans)         □ 345 Marine Product                    Liability                                                    □ 840 Trademark                                Corrupt Organizations
□ 153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                           LABOR                      SOCIAL SECURITY                  O 480 Consumer Credit
        of Veteran's Benefits      □ 350 Motor Vehicle             □ 370 Other Fraud               □ 710 Fair Labor Standards           □ 861 HlA(1395fO                     □ 485 Telephone Consumer
O 160 Stockholders' Suits          □ 355 Motor Vehicle             □ 371 Truth in Lending                  Act                          □ 862 Black Lung (923)                         Protection Act

□ 190 Other Contract                      Product Liability        □ 380 Other Personal            □ 720 Labor/Management               □ 863 DIWC/DIWW (405(g))             □ 490 Cable/Sat TV

O 195 Contract Product Liability   □ 360 Other Personal                  Property Damage                   Relations                    □ 864 SSID Title XVI                 □ 850 Securities/Commodities/
□ 196 Franchise                          Injury                    □ 385 Property Damage           □ 740 Railway Labor Act              □ 865 RSI (405(g))                             Exchange
                                   O 362 Persona] Injury -               Product Liability         □ 751 Family and Medical                                                  □ 890 Other Statutoiy Acticms
                                          Medical Malpractice                                              Leave Act                                                         □ 891 Agricultural Acts
        REAL PROPERTY                   CIVIL RIGHTS                PRISONER PETITIONS             □ 790 Other Labor Litigation             FEDERAL TAX SUITS                □ 893 Environmental Matters
L
□ 210 Land Condemnation            □ 440 Other Civil Rights           Habeas Corpus:               □ 791 Employee Retirement            □ 870 Taxes (U.S. Plaintiff          □ 895 Freedom of Information
□ 220 Foreclosure                  □ 441 Voting                    □ 463 Alien Detainee                  Income Security Act                      or Defendant)                        Act

□ 230 Rent Lease & Ejectment       □ 442 Employment                □ 510 Motions to Vacate                                              □ 871 IRS—Third Party                □ 896 Arbitration
□ 240 Torts to Land                □ 443 Housing/                         Sentence                                                                26 USC 7609                O 899 Administrative Procedure
□ 245 Tort Product Liability              Accommodations           □ 530 General                                                                                                   Act/Review or Appeal of
□ 290 All Other Real Property      □ 445 Amer. w/Disabilities •    □ 535 Death Penalty                     IM.MIGRATION                                                            Agency Decision
                                          Employment                  Other:                        □ 462 Naturalization Application                                         □ 950 Constitutionality of
                                   □ 446 Amer. w/Disabilities • □ 540 Mandamus & Other              □ 465 Other Immigration                                                            State Statutes
                                          Other                    □ 550 Civil Rights                      Actions
                                   □ 448 Education                 O 555 Prison Condition
                                                                   □ 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an "X" in One Box Only)
□ 1 Original              X2 Removed from               □ 3       Remanded from                □ 4 Reinstated or        □ 5 Transferred from             O 6 Multidistrict               □ 8 Multidistrict
       Proceeding               State Court                       Appellate Court                   Reopened                  Another District                  Litigation -                   Litigatmn -
                                                                                                                              (specify)                         Transfer                       Direct File
                                        Cite the U.S. Civil Statute under whic               ag                      jurisdktionalstatutes unless diversity):
                                        Terrorism Risk Insurance Act
VI. CAUSE OF ACTION
                                        ^nforcer^ent of "^federal court judgment that require resolution of numerous TRIA issues and adverse claims.
VII. REQUESTED IN                      □ CHECK IF THIS IS A CLASS ACTION                               DEMANDS                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                                                                                      JURY DEMAND:         D Yes     J^No
VIII. RELATED CASE(S)
                                           (See instructions):                                                                                                            4:19-cv-04011
         IF ANY                                                    JUDGE Karen Schreier                                                     DOCKET NUMBER

                                                                                                      V OF RECORD
         e-iH-ii
DATE                                                                  SIGN.



FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                    APPLYING IFP                                      JUDGE                                MAG. JUDGE
             Case 4:19-cv-04141-KES Document 1 Filed 08/14/19 Page 15 of 15 PageID #: 15
JS 44 Reverse (Rev 02/19)


                   INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States In September 1974, Is
required for the use ofthe Clerk of Court for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
      only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
        then the official, giving both name and title.
 (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiffresides at the
     time offiling. In U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time offiling. (NOTE:In land
        condemnation cases, the county of residence ofthe "defendant" is the location of the tract ofland involved.)
 (c) Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. Ifthere are several attorneys, list them on an attaehment, noting
        in this section "(see attachment)".

n.       Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdietions be shown in pleadings. Place an "X"
        in one of the boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution ofthe United States, an amendment
        to the Constitution, an act of Congress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. piaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4)This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE;federal question actions take precedence over diversity
         cases.)

m.       Residence (citizenship) ofPrincipal Parties. This section ofthe JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

TV.      Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (I) Cases which originate in the United States district courts.
         Removed from State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section I44I.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filiiig date.
         Transferred from Another District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation-Transfer. (6)Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation-Direct File. (8)Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.


VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description ofthe cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reeeption of cable service
VH. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
    Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
    Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded.
VIH. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
